DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 8/9/2022 has been entered.  Claims 5, 12 and 19 have been canceled.  Claims 1-4, 6-11, 13-18 and 20 are presented for examination.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 15 recite the phrase, “a low-resolution camera and a high-resolution camera.”  What is considered to be a low- or high-resolution camera can vary in different time periods i.e., a high resolution camera in 1980 is different from what is seen as a high-resolution camera in 2022.  Additionally, what constitutes a low- or high-resolution camera can be matter of subjective opinion, or alternatively can be seen as relative, depending on what other camera is being used as a point of comparison.  Thus, the scope and meaning of the above terms is unclear.  For the purpose of examination, Examiner interprets the above phrase to mean a camera that has a lower resolution than any other camera, and a camera that has a higher resolution than any other camera.  
Claims 2-7, 9-11, 13, 14, 16-18 and 20 are rejected as failing to cure deficiencies of their respective parent claims.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites measuring real-time sentiment metrics of a plurality of viewers associated with a viewed portion of the interactive digital content while the interactive digital content is displayed to the plurality of viewers; inferring a sentiment of the plurality of viewers with respect to the viewed portion of the interactive digital content based on the measured real-time sentiment metrics; weighting the plurality of viewers by priority, wherein the priority increases with a quality or quantity of the sensors; predicting content satisfying to one or more selected viewers of the plurality of viewers based on the sentiment, wherein the selected viewers are selected responsive to their assigned weight exceeding a threshold value; and modifying the interactive digital content in real time by swapping out one or more modular content blocks and modifying one or more individual supporting elements of the interactive digital content based on the predicted content.
 	The limitations of measuring real-time sentiment metrics of a plurality of viewers associated with a viewed portion of the interactive digital content while the interactive digital content is displayed to the plurality of viewers; inferring a sentiment of the plurality of viewers with respect to the viewed portion of the interactive digital content based on the measured real-time sentiment metrics; weighting the plurality of viewers by priority, wherein the priority increases with a quality or quantity of the sensors; predicting content satisfying to one or more selected viewers of the plurality of viewers based on the sentiment, wherein the selected viewers are selected responsive to their assigned weight exceeding a threshold value; and modifying the interactive digital content in real time by swapping out one or more modular content blocks and modifying one or more individual supporting elements of the interactive digital content based on the predicted content pertain to abstract ideas.  For example, it is well known for one person to discuss presented content with a group of people; based on their assessment or weighting of the people (e.g., their mood, their importance, their title, their questions or input etc.) to adjust what is presented.  Such activities are performed, for example, when a person is giving a brainstorming session before a group of co-workers; or when a salesperson is presenting various types of products before a group; or when a person is giving a speech before a group and adjusts their speech based on reading their reactions and received input; or when a group of people are providing new comments to a person who is making a presentation, and the person has a speech or comment in mind, but changes elements of it in response to feedback etc.  It should be further noted that the inferring and predicting operations can also be understood as mental processes or concepts performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers activities organized by humans but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Additionally, if a claim limitation covers concepts performed in the human mind, then it falls within the “Mental processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
 	This judicial exception is not integrated into a practical application. In particular, the claims recite the measuring by one or more sensors comprising a low-resolution camera and a high-resolution camera, the weighting is based on a quality or quantity of the sensors, a quality of the sensors comprises a resolution of the high-resolution and the low-resolution camera, the content is interactive digital content, a computer system, a computer program product, processors, computer-readable memories, tangible storage mediums and/or program instructions.   
 	The computer system, computer program product, processors, computer-readable memories, tangible storage mediums, the content is interactive digital content and/or program instructions are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)].
 	The measuring by the one or more sensors; the weighting is based on a quality or quantity of the sensors also are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)].  For example, it is known that when a user provides any input to a computing device, it is common for the input to be provided using some kind of sensor e.g., a touchscreen sensor, a sensor that reads mouse input or keyboard input, etc.  Put another way, for a user to provide input to a computer, the computer must sense the input, which requires the use of some form of sensor.  Inherently, if a sensor is used as noted above, any result generated through the use of the sensor is based on the quality or quantity of the sensors i.e., that the sensor functions at all or functions well or poorly, that the number of sensors is greater than zero, etc.  The above limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)].
 	The one or more sensors comprising a low-resolution camera and a high-resolution camera; a quality of the sensors comprises a resolution of the high-resolution and the low-resolution camera amounts to adding insignificant extra-solution activity to the judicial exception or linking the use of the judicial exception to a particular technological environment or field of use [MPEP 2106.05(g) and MPEP 2106.05(h)].  That is, it is well known to scan objects using cameras.  It is furthermore inherent that a camera has some form of resolution, which depending on a selected point of comparison, must be low resolution or high resolution.  Put another way, by requiring the use of cameras, the claimed invention merely links the use of the abstract ideas to a field in which input is received through cameras, rather than through other types of sensors or input methodologies.   
 	Even when viewed in combination, the additional elements in this claim do no more than enable the use of the judicial exception i.e., the gathering of feedback and changing content based on the feedback, on a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements the measuring by one or more sensors, the weighting based on the quality or quantity of the sensors, the content is interactive digital content, a computer system, a computer program product, processors, computer-readable memories, tangible storage mediums and/or program instructions amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The use of cameras of a particular resolution amounts to adding insignificant extra-solution activity or linking the judicial exception to a particular technological environment.  Additionally, utilizing cameras to obtain input from users can be understood to be a well-understood, routine and conventional activity.  See, for example, H. Liu, “Gesture recognition for human-robot collaboration,” International Journal of Industrial Ergonomics, published March 6, 2017, page 356, indicating it is known and reasonable to detect an object with a computer using a camera, as an analog to a human using their eye; and such cameras are available on the market and well known to researchers/developers.  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites generating a content decision tree based on the interactive digital content. The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior for a person, through their actions, to present at different time points different content based on feedback i.e., effectively generating a content decision tree.  This limitation can also be understood as falling into the “Mental processes” grouping of abstract ideas.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible.  
 Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites identifying the viewer based on the one or more measured characteristics. The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior to identify a person based on their characteristics.  This limitation can also be understood as falling into the “Mental processes” grouping of abstract ideas.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible.  
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites creating a default sentiment model representing the sentiment of one or more generic viewers.  The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior to treat people in a generic manner i.e., having a model or concept of how to deal with people in response to feedback.  This limitation can also be understood as falling into the “Mental processes” grouping of abstract ideas.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible.  
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites wherein the interactive digital content comprises a plurality of modular content.  The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior to present content in separate/modular pieces in response to feedback.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible.  
Dependent claims 9, 10, 13-14, 16, 17 and 20 correspond to claims 2, 3 and 6-7 and are rejected for the same reasons.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2017/0259120) in view of Aguirre (US 2017/0169726) and further in view of Chaubard (US 2018/0218494).  

 	King was cited in an IDS filed 11/18/2019.
 	Regarding claim 1, King teaches a processor-implemented method for dynamically modifying interactive digital content based on viewer sentiment ([0084, 0085, 0087, 0064, 0061, 0027] describes a method for dynamically providing videos based on captured sensor data, indicating feedback/behavior/preferences of a user; Fig. 1, [0039], the system can include servers having a processor and memory), the method comprising:
 	measuring, by a plurality of sensors comprising a first camera and a second camera, real-time sentiment metrics of at least one viewer associated with a viewed portion of the interactive digital content while the interactive digital content is displayed to the at least one viewer ([0084, 0085, 0087, 0064, 0061, 0027], the system obtains sensor data e.g., heart rate, physical movement, look, attitude, while the user views the video; the sensor data obtains feedback with respect to a viewed first video block, to help determine what the next video block should be; [0061], the sensor data can be obtained by multiple sensors/cameras);
 	inferring, by a processor, a sentiment of the at least one viewer with respect to the viewed portion of the interactive digital content based on the measured real-time sentiment metrics ([0084, 0085, 0087], the system can ascertain attitude, demeanour, manners and other behavior information using the sensors data; more generally, the system is using sensor data to determine the user’s sentiment/desire for an optimal, next video; the sensor; the sensor data provides user feedback with respect to a viewed, first video block); 	
 	predicting content satisfying to one or more selected viewers of the at least one viewer based on the sentiment (Fig. 9, [0085-0088, 0027], a second/another video block may be selected based on sensor feedback); and
 	modifying the interactive digital content in real time (Fig. 9, [0085-0088, 0079, 0027], the second video block can be sent to a client for display in response to real time feedback; [0027], video blocks are selected based on real time sensor feedback; for example, the video block can be sent and displayed as soon as particular types of sensor feedback are received, as noted in [0088]; “interactive digital content” can be considered to include, for example, any video blocks/content that has been selected to be viewed by the user; the selections of videos are  modified based on sensor data)
 	by swapping out one or more modular content blocks (Figs. 9, 2, 8, [0085-0088, 0079, 0027], video blocks are swapped/exchanged to provide new video to the user based on sensor feedback) and 
 	modifying one or more individual supporting elements of the interactive digital content based on the predicted content (Figs. 9, 2, 8 [0085-0088, 0079, 0027], a presented video or a video block that is being presented to the user is modified; [0044-0047, 0057, 0087], additionally, each video includes various elements e.g., video, audio, etc., which is modified based on sensor feedback).
 	However, King does not expressly disclose at least one viewer is a plurality of viewers; weighting the plurality of viewers by priority, wherein the priority increases with a quality or quantity of the sensors; wherein the selected viewers are selected responsive to their assigned weight exceeding a threshold value; the plurality of sensors and the first camera and second camera comprising a low-resolution camera and a high-resolution camera;  wherein a quality of the sensors comprises a resolution of the high-resolution camera and the low-resolution camera.
 	In the same field of endeavor, Aguirre teaches 
 	at least one viewer is a plurality of viewers (Abstract, Aguirre contemplates that multiple users may be viewing content)
 	weighting the plurality of viewers by priority, wherein the priority increases with a quality or quantity of the sensors ([0022, 0026, 044-0045], user feedback can be weighted differently for each user; some or all of the users may be prioritized i.e., their feedback can be prioritized in the sense of being taken into account at all, or in assigning higher weights to some user feedback over others; [0022], prioritizing certain users higher or at all is inherently or obviously based on the quality or quantity of sensors; for example, there must be a sensor i.e., at least one sensor, rather than zero, that detects a particular user for that user to be prioritized as being taken into account and contributing to the analysis; without that sensor or any detection, that user will not be prioritized or even detected; similarly, a sensor may help detect and identify a particular user as deserving a higher weight or priority, as described in [0022]; this is only possible if the sensor has sufficient quality or features to enable the above identification) and;
 	wherein the selected viewers are selected responsive to their assigned weight exceeding a threshold value ([0026, 0022], for example, the system may select a particular user to be weighted the heaviest or heavier; this is responsive to the greatest weight being assigned to that user i.e., a weight exceeding the weights of the other users i.e., the claimed “threshold”; more broadly, the system selects a user to have a certain assigned weight that affects how the system treats the user’s feedback; naturally, this selection is responsive to the weight being equal to that assigned weight and greater than other lower weights; it should be noted that the phrase, “selected viewers are selected,” does not indicate what the viewers are being selected for, so almost any selection may be used; also “threshold value” can be any value that, when exceeded, results in a distinct influence or impact). 
 	However, the combination of King and Aguirre does not expressly disclose the plurality of sensors and the first camera and second camera comprising a low-resolution camera and a high-resolution camera; wherein a quality of the sensors comprises a resolution of the high-resolution camera and the low-resolution camera.
 	In the same field of endeavor, Chaubard teaches 
 	the plurality of sensors and the first camera and second camera comprising a low-resolution camera and a high-resolution camera ([0015, 0018, 0019], a device can have multiple low or high resolution cameras to scan an object)
 	wherein a quality of the sensors comprises a resolution of the high-resolution camera and the low-resolution camera ([0015, 0018, 0019], a device can have multiple low or high resolution cameras to scan an object; in other words, it is known that a feature or quality component of a camera is its resolution level)
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the plurality of sensors and the first camera and second camera comprising a low-resolution camera and a high-resolution camera; wherein a quality of the sensors comprises a resolution of the high-resolution camera and the low-resolution camera as suggested in Chaubard into King and Aguirre, because King/Aguirre and Chaubard pertain to analogous fields of technology.  Both King/Aguirre and Chaubard pertain to using multiple cameras to scan and identify objects.  In Chaubard, the multiple cameras can be low or high resolution cameras.  It would be desirable to incorporate this feature into King/Aguirre so that a variety of different types of cameras may be used to scan objects e.g., see Chaubard [0015, 0018, 0019]. 

 	Regarding claim 2, the combination of King, Aguirre and Chaubard teaches the invention as claimed in claim 1.  The combination of King, Aguirre and Chaubard also teaches generating a content decision tree based on the interactive digital content (King Fig. 8, [0101], the implementation of the system effectively creates a decision tree, as indicated in Fig. 8, i.e. a series of decision points, where at each decision point different paths can be taken to next blocks based on feedback, and where each decision point pertains to displaying video blocks).

 	Regarding claim 3, the combination of King, Aguirre and Chaubard teaches the invention as claimed in claim 1.  The combination of King, Aguirre and Chaubard also teaches identifying the viewer based on the one or more measured real-time sentiment metrics (King [0062], the viewer may be identified as someone having particular physiological activity or behaviors, as indicated by sensor data acquired from the user i.e., the system updates a user profile based on sensor data; also, updates to the user profile (which inherently requires identifying the user profile) can be triggered by changes in sensor data).

 	Regarding claim 4, the combination of King, Aguirre and Chaubard teaches the invention as claimed in claim 1.  The combination of King, Aguirre and Chaubard also teaches wherein predicting content satisfying to one or more selected viewers is further based on a machine learning model (King [0112], a machine learning model may be used to select video blocks). 

 	Regarding claim 6, the combination of King, Aguirre and Chaubard teaches the invention as claimed in claim 1.  The combination of King, Aguirre and Chaubard also teaches creating a default sentiment model representing a sentiment of one or more viewers (King [0112], a rules engine i.e., a model, may execute rules according to a user profile and current feedback; the engine itself, separate from a  particular profile or feedback, can be considered to be a “default sentiment model” which is designed to determine sentiment of a wide variety of viewers; King [0112] also describes a machine learning model which can be applied to various users; in general, King [0027] and other parts of King describe a system/model for determining content for a wide variety of users i.e., is suitable for “generic” users, and then additionally may take into account particular details/features/feedback of specific users; note that the term “generic” lacks much patentable weight, since any user that lacks a particular distinctive quality or application can be understood as generic; almost any user can be seen in this manner e.g., see definition of “generic” at the online Merriam Webster Dictionary, downloaded from https://www.merriam-webster.com/dictionary/generic).

 	Regarding claim 7, the combination of King, Aguirre and Chaubard teaches the invention as claimed in claim 1.  The combination of King, Aguirre and Chaubard also teaches wherein the interactive digital content comprises a plurality of modular content (King Fig. 9, [0027], the system provides video or video blocks based on user feedback i.e., modular content).

 	Regarding claim 8, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of King, Aguirre and Chaubard also teaches a computer system for dynamically modifying interactive digital content based on viewer sentiment (King Fig. 1, [0031] describes a system with a server and client), the computer system comprising:
 	one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (King Fig. 1, [0039], the system can include servers having a processor and memory having instructions).

 	Regarding claim 9, the combination of King, Aguirre and Chaubard teaches the invention as claimed in claim 8.  Claim 9 also corresponds to claim 2 and is rejected for the same reasons. 

 	Regarding claim 10, the combination of King, Aguirre and Chaubard teaches the invention as claimed in claim 8.  Claim 10 also corresponds to claim 3 and is rejected for the same reasons.

 	Regarding claim 11, the combination of King, Aguirre and Chaubard teaches the invention as claimed in claim 8.  Claim 11 also corresponds to claim 4 and is rejected for the same reasons.

 	Regarding claim 13, the combination of King, Aguirre and Chaubard teaches the invention as claimed in claim 8.  Claim 13 also corresponds to claim 6 and is rejected for the same reasons.

 	Regarding claim 14, the combination of King, Aguirre and Chaubard teaches the invention as claimed in claim 8.  Claim 14 also corresponds to claim 7 and is rejected for the same reasons.

 	Regarding claim 15, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of King, Aguirre and Chaubard also teaches a computer program product for dynamically modifying interactive digital content based on viewer sentiment, the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor to cause the processor to perform a method (King Fig. 1, [0039], the system can include servers having a processor and memory having instructions).

	Regarding claim 16, the combination of King, Aguirre and Chaubard teaches the invention as claimed in claim 15.  Claim 16 also corresponds to claim 2 and is rejected for the same reasons. 

	Regarding claim 17, the combination of King, Aguirre and Chaubard teaches the invention as claimed in claim 15.  Claim 17 also corresponds to claim 3 and is rejected for the same reasons. 

	Regarding claim 18, the combination of King, Aguirre and Chaubard teaches the invention as claimed in claim 15.  Claim 18 also corresponds to claim 4 and is rejected for the same reasons. 

	Regarding claim 20, the combination of King, Aguirre and Chaubard teaches the invention as claimed in claim 15.  Claim 20 also corresponds to claim 6 and is rejected for the same reasons. 

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 8 and 15.  	Claims 1, 8 and 15 were rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.  Applicant requests that the rejection be withdrawn in light of the above amendments.  On page 8 of the reply, Applicant notes that the claims have been amended to indicate that the plurality of sensors comprise a low-resolution camera and a high-resolution camera.  However, in the view of the Examiner, such amendments do not overcome the rejection based on 35 U.S.C. 101.  As noted in the prior office action, the claim appears to largely cover a known method of organizing human activity i.e., giving a presentation, monitoring multiple users who are viewing the presentation, weighting or evaluating the importance, feedback and reactions of the users, and accordingly modifying the presentation.  Adding that the claimed invention uses sensors including cameras merely amounts to adding insignificant extra-solution activity i.e., adding a known technique for performing the monitoring users and obtaining input.  Alternatively, the above can be understood as merely linking the above abstract idea to a particular field i.e., one in which cameras are used to monitor people.  Also, the use of cameras to monitor objects is well understood, routine and conventional.  	Regarding claims 1, 8 and 15, Applicant alleges that the cited prior art does not teach the amended limitation of “measuring, by a plurality of sensors comprising a low-resolution camera and a high-resolution camera, real-time sentiment metrics of a plurality of viewers associated with a viewed portion of the interactive digital content while the interactive digital content is displayed to the plurality of viewers … weighting the plurality of viewers by priority, wherein the priority increases with a quality or quantity of the sensors, and wherein a quality of the sensors comprises a resolution of the high-resolution camera and the low-resolution camera … predicting content satisfying to one or more selected viewers of the plurality of viewers based on the sentiment, wherein the selected viewers are selected responsive to their assigned weight exceeding a threshold value.”  Examiner has therefore rejected claims 1, 8 and 15 under 35 U.S.C. 103 based on the combination of King, Aguirre and Chaubard.  Applicant’s remarks are moot in view of the new grounds of rejection. 
	Applicant further alleges that claims 2-4, 6, 7, 9-11, 13, 14, 16-18 and 20 are allowable in view of their dependency on claims 1, 8 and 15.  Claims 2-4, 6, 7, 9-11, 13, 14, 16-18 and 20  are rejected as being taught by the combination of King, Aguirre and Chaubard.  	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Tao (X. Tao et al., “Real-time Personalized Content Catering via Viewer Sentiment Feedback: A QoE Perspective,” IEEE Nov/Dec 2015) teaches monitoring user sentiments via cameras during viewing of media e.g., see Tao Abstract.
 	Liu (H. Liu et al., “Gesture recognition for human-robot collaboration: A review,” International Journal of Industrial Ergonomics 68 (2018) 355-367, published March 6, 2017) teaches it is known to use a camera to detect gestures e.g., see Liu page 356.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143